                  Case 1:20-cv-00393-SAB Document 8 Filed 06/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    CECILIO BADILLO,                                    Case No. 1:20-cv-00393-SAB

12                    Plaintiff,                          ORDER REQUIRING PLAINTIFF TO
                                                          SHOW CAUSE WHY SANCTIONS
13           v.                                           SHOULD NOT ISSUE FOR FAILURE TO
                                                          COMPLY AND THIS ACTION SHOULD
14    COMMISSIONER OF SOCIAL SECURITY,                    NOT BE DISMISSED FOR FAILURE TO
                                                          PAY FILING FEE
15                    Defendant.
                                                          (ECF No. 7)
16
                                                          FOURTEEN-DAY DEADLINE
17

18
            On March 16, 2020, Cecilio Badillo (“Plaintiff”) filed a complaint in this action seeking
19
     review of the final decision of the Commissioner of Social Security denying disability benefits.
20
     (ECF No. 1.) Plaintiff did not pay the filing fee in this action and instead filed an application to
21
     proceed in forma pauperis (“IFP”) pursuant to 28 U.S.C. § 1915. (ECF No. 2.) On March 24,
22
     2020, the Court reviewed Plaintiff’s application and found that it did not provide sufficient
23
     information for the Court to determine if he was entitled to proceed in this action without
24
     prepayment of fees and he was ordered to file a long form application to proceed without
25
     prepayment of fees. (ECF No. 3.) On April 10, 2020, Plaintiff filed a long form application,
26
     however, the information submitted in the April 10, 2020 application was inconsistent with that
27
     contained in the March 16, 2020 application. (ECF Nos. 2, 4.) On April 13, 2020, based on the
28


                                                      1
              Case 1:20-cv-00393-SAB Document 8 Filed 06/11/20 Page 2 of 2


 1 inconsistent information contained in the application and the significant expenses listed, Plaintiff

 2 was ordered to either pay the filing fee or file a long form application to proceed in forma

 3 pauperis within twenty days of entry of the order. (Id.) On May 4, 2020, Plaintiff filed another

 4 long form application. (ECF No. 6.) Upon review of the application, the Court found that

 5 Plaintiff’s three applications are inconsistent with one another and that his expenses indicate that

 6 he is not entitled to proceed in forma pauperis in this action. (ECF No. 7.) Plaintiff was ordered

 7 to complete and file another Application to Proceed in District Court Without Prepaying Fees or

 8 Costs (Long Form) – AO 239, and provide supporting documentation demonstrating expenses

 9 and income from January 1, 2020, the date indicated on the most recent IFP application that

10 Plaintiff’s spouse’s most recent job position began (ECF No. 6 at 2) through the date of the order

11 within twenty days or pay the filing fee in full. (ECF No. 7.) More than twenty days have

12 passed and Plaintiff has not complied with or otherwise responded to the May 14, 2020 order.

13          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

14 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

15 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

16 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

17 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

18 2000).

19          Accordingly, the Court HEREBY ORDERS PLAINTIFF TO SHOW CAUSE within

20 fourteen (14) days of the date of entry of this order why sanctions should not issue for the

21 failure to comply with the May 14, 2020 order and for failure to pay the filing fee. Plaintiff is

22 forewarned that the failure to show cause may result in the imposition of sanctions,

23 including the dismissal of this action for failure to obey a court order.

24
     IT IS SO ORDERED.
25

26 Dated:     June 11, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     2
